Carr, J.
The petitioner has been committed to the Protestant Episcopal House of Mercy by a mandate of a city magistrate of the city of New York, to be-detained for the term of three years under the provisions of chapter 353 of the Laws of 1886 as amended. On this application she asks for her discharge, on the ground that the commitment is fatally defective. Hnder the law in question, if she were a minor at the time of her commitment, she could be detained only during her minority. It has been' held that it is the duty of' the magistrate, in a commitment of this character, to adjudge and state the exact age of the prisoner. People ex rel. Kuhn v. House of Mercy, 133 N. Y. 207.
If the commitment does appear to adjudge and state the exact age of the prisoner, such adjudication can be reviewed only by appeal in the proceeding itself and not challenged on the return to the writ of habeas corpus.
The commitment in this case is on a printed form, in which there is a recital as follows: “ Whereas, Bosie Ginter, a female actually and apparently over the age of twelve years, to wit, the age of twenty one years, was duly brought before me for examination,” etc.- It then proceeds as follows : “ I having in due form of law examined such com*659plainant and the witnesses before me produced, etc., and it appearing and having’ been proven to me and to my satisfaction by competent testimony and evidence and by the confession of such female that the said female is on the day last aforesaid actually and apparently over the age of twelve years, to wit, of the age of-years having been born in the year 1886,” etc.
There is here no determination by the magistrate as to the exact age of the prisoner. She was brought before him on the 24th of December, 1907, and committed on the same day. The fact that she was born in the year 1886 did not make her necessarily twenty-one years of age on the 24th day of December, 1907.
I do not think that the commitment complies with the requirements of the law, as interpreted in the decision of the Court of Appeals before cited. This, however, does not entitle her to a discharge from custody, as the act in question expressly provides as follows: “ Provided, however, that no commitment made under this act, which shall recite the facts upon which it is based, shall be deemed or held to be invalid by reason of any imperfection or defect in form.”
I think that the prisoner should be remanded to the city magistrate who made the commitment, in order that a proper commitment may be made as required by law. Let an order be submitted accordingly.
Ordered accordingly.